Citation Nr: 1421082	
Decision Date: 05/09/14    Archive Date: 05/21/14

DOCKET NO.  07-10 366	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office in Atlanta, Georgia


THE ISSUES

1.  Entitlement to an effective date prior to August 5, 2004, for the award of service connection for right ankle degenerative changes.  

2.  Entitlement to a disability evaluation in excess of 30 percent for the Veteran's left knee meniscectomy residuals with traumatic arthritis.  

3.  Entitlement to a disability evaluation in excess of 10 percent for the Veteran's left knee instability for the period prior to November 1, 2010.  

4.  Entitlement to a disability evaluation in excess of 20 percent for the Veteran's left knee instability for the period on and after November 1, 2010.  

(The issue of whether the April 2000 Board of Veterans' Appeals decision denying service connection for a right ankle disorder was clearly and unmistakably erroneous is the subject of a separate decision.)  



REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C.L. Krasinski, Counsel


INTRODUCTION

The Veteran is the appellant in the instant appeal.  He had active service from September 1978 to September 1982.  

This matter came before the Board of Veterans' Appeals (Board) on appeal from a May 2005 rating decision of the Atlanta, Georgia, Regional Office (RO) which, in pertinent part, denied service connection for nerve loss with deformity; an increased evaluation for the Veteran's left knee disability; and a total rating for compensation purposes based on individual unemployability (TDIU).  In October 2005, the RO, in pertinent part, recharacterized the Veteran's service-connected left knee disability as left knee meniscectomy residuals with traumatic arthritis evaluated as 30 percent disabling and left knee instability evaluated as 10 percent disabling and effectuated the awards as of August 5, 2004.  

In July 2006, the St. Louis, Missouri, Regional Office, in pertinent part, granted service connection for right ankle degenerative changes; assigned a 20 percent evaluation for that disability; effectuated the award as of August 5, 2004; granted a TDIU; and effectuated that award as of October 26, 2004.  In September 2008, the RO denied an effective date prior to August 5, 2004, for the award of service connection for right ankle degenerative changes.  In September 2010, the Board remanded the Veteran's appeal to the RO for additional action.  

In November 2012, the Board granted service connection for post-operative left lateral knee hypoesthesia.  In December 2012, the Appeals Management Center (AMC) assigned a 10 percent evaluation for post-operative left lateral knee hypoesthesia and effectuated the award as of August 5, 2004.  In February 2013, the AMC increased the evaluation for the Veteran's left knee instability from 10 to 20 percent and effectuated the award as of November 1, 2010.  The Board has reviewed the physical claims files and both the Veterans Benefit Management System (VBMS) and the "Virtual VA" files.  

The issues of the evaluation of the Veteran's left knee disabilities are REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.  

In October 2013, the Veteran submitted an application for automobile or other conveyance and adaptive equipment and a written statement which may be reasonable construed as a claim of entitlement to both service connection for a left foot disorder and an increased evaluation for his right ankle degenerative changes.  The issue has not been adjudicated by the RO.  Therefore, the Board does not have jurisdiction over it.  The issue is referred to the RO for appropriate action.  38 C.F.R. § 19.9(b) (2013).  


FINDINGS OF FACT

1.  The Veteran's right ankle disability originated during active service.  

2.  In March 1983, the RO denied service connection for right ankle injury residuals.  In April 1983, the RO informed the Veteran in writing of the adverse decision and his appellate rights.  The Veteran did not submit a notice of disagreement (NOD) with the decision.  

3.  The March 1983 rating decision is final.  

4.  The Veteran's August 1992 application to reopen his claim of entitlement to service connection for right ankle injury residuals was received by the RO on August 26, 1992.  


CONCLUSION OF LAW

An effective date prior to August 26, 1992, for the award of service connection for right ankle degenerative changes is warranted.  38 U.S.C.A. §§ 5103, 5103A, 5107, 5110 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.155, 3.156, 3.159, 3.326(a), 3.400 (2013).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and to Assist

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the United States Court of Appeals for Veterans Claims (Court) held that a Veterans Claims Assistance Act of 2000 (VCAA) notice, as required by 38 U.S.C.A. § 5103, must (1) inform the claimant about the information and evidence not of record that is necessary to substantiate his claims; (2) inform the claimant about the information and evidence that VA will seek to provide; and (3) inform the claimant about the information and evidence the claimant is expected to provide.  In addressing the issue of an earlier effective date for the award of service connection for the Veteran's right ankle degenerative changes, VA has issued several VCAA notices to the Veteran including a March 2001 notice which informed him of the evidence generally needed to support a claim of service connection; what actions he needed to undertake; and how VA would assist him in developing his claim.  The March 2001 VCAA notice was issued to the Veteran prior to the July 2006 rating decision from which the instant appeal arises.  The issue was readjudicated in the June 2009 statement of the case (SOC) and the multiple supplemental statements of the case (SSOC).  Therefore, there is no defect with respect to timing of the VCAA notice.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004).  
Moreover, as this appeal arises in part from the Veteran's disagreement with initial effective date following the grant of service connection for right ankle degenerative changes, no additional notice is required regarding this downstream element of the service connection claim.  The United States Court of Appeals for the Federal Circuit (Federal Circuit) and the Court have similarly held that regarding the downstream elements that, once service connection is granted the claim is substantiated, additional notice is not required, and any defect in notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007) (noting that, once an initial VA decision awarding service connection and assigning a disability evaluation and effective date has been made, 38 U.S.C.A. § 5103(a) notice is no longer required); 38 C.F.R. § 3.159(b)(3) (no VCAA notice required because of filing of NOD).  

Regarding the duty to assist in this case, VA has secured or attempted to secure all relevant documentation required by the VCAA.  All identified and available relevant documentation has been secured and all relevant facts have been developed.  There remains no question as to the substantial completeness of the claim.  38 U.S.C.A. §§ 5103, 5103A, 5107; 38 C.F.R §§ 3.102, 3.159, 3.326(a).  For these reasons, the Board finds that the VCAA duties to notify and to assist have been met.  


II.  Effective Date for Service Connection for Right Ankle Degenerative Changes

The Veteran asserts that the effective date for the award of service connection for his right ankle degenerative changes should be in 1983 or the date of receipt of his original claim for service connection.  

A.  Historical Review

The Veteran's service treatment records indicate that he was seen on several occasions for right ankle symptoms and trauma including recurrent ankle sprains and contusions.  In October 1982, the Veteran submitted a Veteran's Application for Compensation or Pension (VA Form 21-526) in which he sought service connection for a right ankle disorder.  In March 1983, the RO denied service connection for right ankle injury residuals.  In April 1983, the RO informed the Veteran of the adverse decision and his appellate rights in writing.  The Veteran did not submit a NOD with the decision.  

In August 1992, the Veteran sought to reopen his claim of entitlement to service connection for a right ankle disorder.  The Veteran's application was received by the RO on August 6, 1992.  In April 1993, the RO again denied service connection for right ankle injury residuals.  In April 2000, the Board determined that the Veteran had not submitted a well-grounded claim of entitlement to service connection for a right ankle disorder and denied the claim.  The Veteran was provided with copies of the Board decision.  

In April 2000, the Veteran sought to reopen his claim of entitlement to service connection for right ankle injury residuals.  In March 2001, the RO informed the Veteran of the passage of the VCAA; its obligation under the VCAA to review "certain claims previously denied because they were not well-grounded;" and that it was going to review the Veteran's claim for service connection on the merits in accordance with the VCAA.  In May 2005, the RO determined that new and material evidence had not been received to reopen the Veteran's claim of entitlement to service connection for right ankle injury residuals.  In June 2005, the Veteran submitted a NOD with the adverse determination.  The report of a March 2006 VA examination for compensation purposes states that the Veteran's current right ankle degenerative changes were related to his in-service right ankle trauma.  In July 2006, VA granted service connection for right ankle degenerative changes; assigned a 20 percent evaluation for that disability; and effectuated the award as of August 5, 2004.  The RO indicated that the effective date for the award of service connection was "the date we received your original claim for benefits."  

The Board observes that the VCAA was enacted on November 9, 2000.  The VCAA provides that, in the case of a claim for benefits denied or dismissed as not well-grounded and which became final during the period beginning on July 14, 1999, and ending on the date of the enactment of the VCAA, the Secretary of Veterans Affairs shall, upon the request of the claimant or on the Secretary's own motion advanced within two years of the enactment of the VCAA, order the claim readjudicated as if the denial or dismissal had not been made.  

In addressing a factual scenario similar to that of the instant appeal, the Acting General Counsel of VA clarified that:  

Thus, even if the AOJ's original denial or dismissal was affirmed, in turn, by the Board, the CAVC, and the Federal Circuit, if the claim is to be readjudicated as if the original denial had not occurred, all the subsequent decisions must also be treated as non-existent, because there could not have been jurisdiction in the Federal Circuit (for lack of a CAVC decision), in the CAVC (for lack of a Board decision), or at the Board (for lack of an AOJ decision).  Because the entire process stems from that first decision, it is as if all the subsequent decisions, and the documents conferring the jurisdiction to render them, "had not been made."  

VAOPGCPREC 03-2001 (January 22, 2001).  

The April 2000 Board decision determined that the Veteran's claim of entitlement to service connection for right ankle injury residuals was not well-grounded and denied the claim.  It was final at the time of its issuance.  VA moved to readjudicate the Veteran's claim on March 20, 2001, a date within two years of the enactment of the VCAA.  Therefore, the Board's April 2000 decision denying service connection for right ankle injury residuals is not final and is to "be treated as non-existent."  

B.  Effective Date

Unless otherwise specifically provided in Chapter 51 of Title 38 of the United States Code, the effective date of an award based on a claim reopened after final adjudication shall be fixed in accordance with the facts found, but shall not be earlier than the date of application therefor.  38 U.S.C.A. § 5110(a).  An award of direct service connection will be effective on the day following separation from active military service or the date on which entitlement arose if the claim is received within one year of separation from service.  Otherwise, the effective date shall be the date of receipt of the Veteran's claim or the date on which entitlement arose, whichever is later.  38 U.S.C.A. § 5110(b)(1); 38 C.F.R. § 3.400(b)(2)(i).  Where a claim for service connection is reopened and granted based upon new and material evidence, other than service records, received within the appeal period or prior to an appellate decision, the effective date will be as though the prior rating decision had not been rendered.  Where a claim for service connection is reopened and granted based upon new and material evidence, other than service records, received after the prior rating decision has become final, the effective date will be the date of receipt of claim to reopen or date entitlement arose, whichever is later.  38 C.F.R. § 3.400(q).  

The provisions of 38 C.F.R. § 3.156 clarify, in pertinent part, that:

  (a)  General. A claimant may reopen a finally adjudicated claim by submitting new and material evidence.  New evidence means existing evidence not previously submitted to agency decisionmakers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  

  (b)  Pending claim.  New and material evidence received prior to the expiration of the appeal period, or prior to the appellate decision if a timely appeal has been filed (including evidence received prior to an appellate decision and referred to the agency of original jurisdiction by the Board of Veterans' Appeals without consideration in that decision in accordance with the provisions of § 20.1304(b)(1) of this chapter), will be considered as having been filed in connection with the claim which was pending at the beginning of the appeal period.   

In applying 38 C.F.R. § 3.156(b) to claims for earlier effective dates, the Court has held that: 

Although the effective date of an award based on a claim reopened is generally the date of receipt of the application, if new and material evidence is received within one year after the date of mailing of an RO decision, it may be "considered as having been filed in connection with the claim which was pending at the beginning of the appeal period" that prevents an initial determination from becoming final.  38 C.F.R. § 3.156(b) (2009); see Young v. Shinseki, 22 Vet. App. 461, 466 (2009); see also Muehl v. West, 13 Vet. App. 159, 161 (1999) (holding that records constituting new and material evidence received within one year after RO decision rendered RO decision nonfinal); 38 C.F.R. § 3.400(q) (2009) (providing that, as to new and material evidence received within appeal period, "effective date will be as though the former decision had not been rendered").  Thus, if such new and material evidence had been submitted and had not been acted upon, Mr. King's claim could still be pending until a decision had been made on that evidence.  See 38 C.F.R. § 3.160(c) (2009) ("pending claim" is "[a]n application, formal or informal, which has not been finally adjudicated"); see also Ingram v. Nicholson, 21 Vet. App. 232, 240 (2007) ("[A] claim remains pending-even for years-if the Secretary fails to act on a claim before him."). 

King v. Shinseki, 23 Vet. App. 464, 466-467 (2010).  

The provisions of 38 C.F.R. § 3.156(a) create a low threshold, with the phrase "raises a reasonable possibility of substantiating the claim' enabling rather than precluding reopening and not constituting a third requirement that must be met before the claim is reopened.  See Shade v. Shinseki, 24 Vet. App. 110 (2010). 

Where documents are within VA's control and could reasonably be expected to be a part of the record, such documents are, in contemplation of law, before VA and should be included in the record.  Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  

New and material evidence pertaining to the issue of service connection for right ankle injury residuals was not received by VA or constructively in its possession within one year of written notice to the Veteran of the March 1983 rating decision.  Therefore, the decision is final.  38 C.F.R. § 3.156(b).  Given this fact and as the Veteran's post-operative right ankle disability originated during active service, the appropriate effective date for the award of service connection for right ankle degenerative is the date of receipt of the Veteran's application to reopen his claim.  

Any communication from the Veteran, his accredited representative, a Member of Congress, or some person acting as next friend of a claimant may be considered an informal claim indicating an intent to apply for one or more benefits under the laws administered by the VA, from a claimant may be considered an informal claim.  Such informal claim must identify the benefit sought.  Upon receipt of an informal claim, if a formal claim has not been filed, an application form will be forwarded to the claimant for execution.  If received within one year from the date it was sent to the claimant, it will be considered filed as of the date of receipt of the informal claim.  38 C.F.R. § 3.155.  

The record is devoid of any communication received by VA between the date of notice of the March 1983 rating decision denying service connection for a right ankle disorder and August 26, 1992, the date of receipt of the Veteran's application to reopen his claim of service connection.  Therefore, the Board finds that August 26, 1992, the date of receipt of the Veteran's August 1992 application to reopen his claim, to be the appropriate effective date for the award of service connection.  38 U.S.C.A. § 5110(b)(1); 38 C.F.R. § 3.400(q)(2).  


ORDER

An effective date of August 26, 1992, for the award of service connection for right ankle degenerative changes is granted. 


REMAND

In an October 2013 written statement, the Veteran indicated that his lower extremities disabilities had increased in severity; he had limited use of his lower extremities; and he "was in the process of getting a power chair."  VA's duty to assist includes, in appropriate cases, the duty to conduct a thorough and contemporaneous medical examination which is accurate and fully descriptive.  Floyd v. Brown, 9 Vet. App. 88, 93 (1996); Ardison v. Brown, 6 Vet. App. 405, 407-08 (1994); Green v. Derwinski, 1 Vet. App. 121, 124 (1991).  The Veteran was last afforded a VA examination which addressed his left knee in November 2010.  In light of the apparent increase in severity of the Veteran's left knee disabilities, the Board finds that further VA evaluation would be helpful in resolving the issues raised by the instant appeal.  

Accordingly, the case is REMANDED for the following action:

1.  Contact the Veteran and request that he provide information as to all treatment of his service-connected left knee disabilities, including the names and addresses of all health care providers whose records have not already been provided to VA.  Upon receipt of the requested information and the appropriate releases, the RO should contact all identified health care providers and request that they forward copies of all available clinical documentation pertaining to treatment of the Veteran, not already of record, for incorporation into the record.  If the identified documentation is not ultimately obtained, the Veteran should be notified pursuant to 38 C.F.R. § 3.159(e) (2013).  

2.  Associate with the record any VA clinical documentation pertaining to the treatment of the Veteran not already of record, including that provided after 2012.  

3.  Schedule the Veteran for a VA examination in order to assist in determining the current nature and severity of his service-connected left knee disabilities.  All indicated tests and studies should be accomplished and the findings then reported in detail.  

The examiner should further identify the limitation of activity imposed by the Veteran's left knee disabilities with a full description of the effect of the disabilities upon his ordinary activities.  The examiner should fully describe any weakened movement, excess fatigability, and incoordination present.  Determinations on whether the Veteran exhibits pain with use of his left knee should be noted and described.  If feasible, the determinations concerning pain, weakness and fatigability should be portrayed in terms of the degree of additional range of motion loss or ankylosis.  If such a determination is not feasible, this should be stated for the record and the reasons provided.  

All relevant medical records, including those in the claims folders, should be made available to the examiner for review of pertinent documents therein.  The examination report should specifically state that such a review was conducted.  The examiner should provide a rationale for all opinions and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  

4.  Then readjudicate the remaining issues on appeal.  If any benefit sought on appeal remains denied, the Veteran and his accredited representative should be provided a SSOC.  An appropriate period of time should be allowed for response before the case is returned to the Board.  

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  The Veteran is advised to appear and participate in any scheduled VA examination, as failure to do so may result in denial of these claims.  See 38 C.F.R. § 3.655 (2013).  

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).  



____________________________________________
J. T. HUTCHESON
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


